DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant claims divisional priority to U.S. Patent Application No. 14/451322, now Patent No. 10,121,116, filed on 8/4/2014, which claims priority to provisional U.S. Patent Application No. 62/003,508, filed on 05/27/2014.

Information Disclosure Statement
The IDSs submitted on 9/24/2018 was previously considered. 

Status of Claims
Applicant’s amended claims, filed 9/15/2021, have been entered. Claims 6 and 15 have been amended. Claims 1-5 have been cancelled. Claims 11-14 were previously cancelled. Claims 6-10 and 15-18 are currently pending in this application and claims 6-10 and 15-18 have been examined.

Interview
Attempts were made by the Examiner to contact the attorney of record by phone and email, but the Examiner was unable to make contact with the attorney. Examiner invites the representative of this application to contact the Examiner to schedule an interview to expedite prosecution of this application. 

Allowable Subject Matter
As indicated in the Office Action mailed 11/20/2020, claims 6-10 and 15-18 would be allowable if rewritten to overcome the claim rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101 set forth in this Office Action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitations “one or more prediction trees designed to model a correlation between collected metrics data and one or more key performance indicators for the particular retail store” in lines 19-21. It is unclear if “one or more prediction trees designed to model a correlation between collected metrics data and one or more key performance indicators for the particular retail store” is the same or different as “one or more prediction trees designed to model a correlation between collected metrics data and one or more key performance indicators” recited in lines 15-17. For purposes of compact prosecution, Examiner will examine the limitation to read as “the one or more prediction trees designed to model the correlation between the collected metrics data and the one or more key performance indicators for the particular retail store.” Claims 7-10 and 15-18 inherit the deficiencies noted in claim 6. Appropriate correction is required.

Claim 6 recites the limitations “the retail store” in lines 28. It is unclear if “the retail store” is the same or different as “the particular retail store” recited in lines 10-11, 18, and 21. For purposes of compact Claims 7-10 and 15-18 inherit the deficiencies noted in claim 6. Appropriate correction is required.

Claim 6 recites the limitations “the end user device” in lines 28-29. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner will examine the limitation to read as “an end user device.” Claims 7-10 and 15-18 inherit the deficiencies noted in claim 6. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 and 15-18 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 6-10 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 6-10 and 15-18 are directed to systems (see MPEP 2106.03). 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 6 (representative) recites the abstract idea of “product and staffing level recommendations based on collected metrics data”.
	Specifically, claim 6 (representative) recites “…storing event data in correlation with customer experience data collected by one or more objects… collect from the one or more objects… metrics data for a plurality of virtual or physical retail stores associated with a plurality of contact centers, wherein the… metrics data includes interaction data collected from interactions between a customer and a website associated with the particular retail store; store the collected… metrics data…; perform… analytics of the collected metrics data… for identifying a product or service; modify…using one or more prediction tress designed to model a correlation between collected metrics data and one or more key performance indicators, a prior service or product to be offered by a particular retail store of the physical retail stores, with the identified service or product, wherein the modifying is based on… using the one or more prediction tress designed to model the correlation between the collected metrics data and the one or more key performance indicators for the particular retail store; push the modified 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 6 recites the abstract idea of “product and staffing level recommendations based on collected metrics data, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claim 6 are certain methods of organizing human activity because the system displays an identified product/service based on collected metrics data at a retail store and provides staffing level recommendations for handling customers related to the displayed product/service. Product and staffing level recommendations based on collected metrics data is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, representative claim 6 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 6 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “product and staffing level recommendations based on collected metrics data” (i.e., the abstract idea) and does not add meaningful 
Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claim 6 is ineligible.
Dependent claim(s) 7-10, 15, and 17 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim(s) 16 and 18 further recite the additional element(s) of an “apparatus” and a “scanner”. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 16 and 18 are ineligible.


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Erhart et al. (US 2015/0324727 A1) discloses recommending staffing levels based on different factors. 

	
Response to Arguments
Applicant’s arguments filed 9/15/2021, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. 
Applicant the judicial exception is integrated into a practical application (Step 2A, Prong Two). Examiner respectfully disagrees.
Examiner notes that in Step 2A, prong Two, examiners are to identify whether there are any additional elements recited in the claim beyond the judicial exception(s) and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
The invention as claimed does not improve the functioning of the claimed “data store”, one or more objects “stored in the data store”, “analytics module”, “application”, “end-user device”, “processor”, “memory”, “data communication network”, or “electronic device”. The improvement of having benchmark information available “to allow companies to quickly understand their performance and react based on the information before the information becomes stale” (as argued on pages 6-7 of the Remarks filed 9/15/2021) does not improve the functioning of a computer or any other technology. Therefore, it does not reflect an improvement in the function of a computer. Examiner notes "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see Intellectual Ventures I LLC and MPEP 2106.05).
Applicant argues on page 7 of the Remarks filed 9/15/2021 that the additional elements of “automatically output key staffing levels in an application at the retail store on the end-user device for optimizing the key performance indicators in handing of customers by the particular retail store in 
Examiner notes as currently claimed, “outputting staffing levels” is directed to the abstract idea and “for optimizing the key performance indicators in handing of customers by the particular retail store” is considered intended use but is also directed to the abstract idea of “product and staffing level recommendations based on collected metrics data”. While the claims recite “automatically” outputting staffing levels in an “application” on an “end-user device”, the specification explains abstract idea of “product and staffing level recommendations based on collected metrics data” can be done over generic computers and computing networks. Specifically paragraph [0122] of the instant Specification explains “the end user device may be a computer, laptop, table, smart phone, kiosk terminal, and/or the like, coupled to the retail store system 120 and in communication to the hub server 100 and the corresponding contact center system 120. According to one embodiment the retail application in the end user device collects and transmits data to the hub server 100 via the retail store system 120. Data and recommendations made by the hub server 100 may also be accessible via the retail application. The recommendations may be, for example, to optimize performance at the retail store.” These additional elements are described in a high level generality, making them generic computer components. The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention (see Alice and Bascom). The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). The instant Specification does not disclose details such that one of ordinary skill in the art would recognize an improvement to the additional elements. Applying this reasoning here, the claims are not directed to a particular machine, but rather merely implement an abstract idea using generic computer components. 
Finally, the claims do not effect a transformation or reduction of a particular article to a different state or thing. Therefore, the claims fail to satisfy the transformation prong of the Bilski machine-or-transformation test. 
For the reasons noted above, the additional elements do not integrate the abstract idea into a practical application. 
Applicant argues even if the amended claims recite a judicial exception, the claims provide an inventive concept (i.e., the additional elements amount to significantly more than the exception itself) (Step 2B). Examiner respectfully disagrees.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., 
	Therefore, the Examiner maintains the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625